        

Exhibit 10.1


NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE
HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), ANY STATE SECURITIES LAW OR ANY OTHER SECURITIES LAWS AND,
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS THEREUNDER AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES OR BLUE SKY LAWS.




VIGGLE INC.


WARRANT


CUSIP No. ______
Warrant No. __________ REVISED            Dated: ___________


Holder:         __________
Number of Shares:    __________




This warrant replaces in its entirety that certain Warrant issued to the Holder
on June 16, 2012 for __________ shares (the “Original Warrant”) and the Original
Warrant shall no longer be of any force or effect. Viggle Inc., a corporation
organized and existing under the laws of the State of Delaware (the “Company”),
hereby certifies that, for value received, the holder whose name appears above
or its registered assigns (“Holder”), is entitled, subject to the terms set
forth herein, to purchase from the Company up to the total number of shares
appearing above of Common Stock, $0.001 par value (including any class of common
equity of the Company or any successor company for which such Common Stock
becomes exchangeable or into which it becomes convertible, directly or
indirectly, pursuant to any reorganization, recapitalization, reclassification,
merger, combination, share exchange or similar transaction as provided in
Section 3, the “Common Stock”), of the Company (each such share, a “Warrant
Share”), at an exercise price equal to $1.15 per share (as adjusted from time to
time as provided in Section 7, the “Exercise Price”), at any time and from time
to time from and after this date through and including June 16, 2015 or earlier
as provided herein (the “Expiration Date”), and subject to the following terms
and conditions:


1.    Registration of Warrant. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof (notwithstanding any notations of ownership or writing hereon made
by any person other than the Company) for the purpose of any exercise hereof or
any distribution to the Holder, and for all other purposes, and the Company
shall not be affected by any notice to the contrary.


2.    Registration of Transfers and Exchanges.
    
(a)    The Company shall register the transfer of any portion of this Warrant in
the Warrant Register, upon surrender of this Warrant, with the Form of
Assignment attached hereto appropriately completed and duly executed by the
Holder or its duly authorized agent, to the Company at the office specified in
or pursuant to Section 3(b) and upon the Holder's compliance with Section 4,
provided that such transfer is made in compliance with the Securities Act and
state securities laws. Upon any such registration of transfer, a new warrant to
purchase Common Stock, in substantially the form of this Warrant (any such new
warrant, a “New Warrant”), evidencing the portion of this Warrant so transferred
shall be issued to the transferee (a “Transferee”) and a New Warrant evidencing
the remaining portion of this Warrant not so transferred, if any, shall be
issued to the transferring Holder. The acceptance of the New Warrant by the
Transferee thereof shall be deemed the acceptance of such Transferee of all of
the rights and obligations of a holder of a Warrant. Notwithstanding anything to
the contrary contained in this Section 2(a), a transfer of any portion of this
Warrant will not be effected until the Company has received an opinion of
counsel reasonably satisfactory to the Company, to the effect that registration
under the Securities Act is not required in connection with such proposed
transfer.


(b)    This Warrant is exchangeable, upon the surrender hereof by the Holder to
the office of the Company specified in or pursuant to Section 3(b), for one or
more New Warrants, evidencing in the aggregate the right to purchase the number
of Warrant Shares which may then be purchased hereunder. Any such New Warrant
shall be dated the date of such exchange.


3.    Duration, Exercise of Warrants and Redemption.


(a)    This Warrant shall be exercisable by the registered Holder on any day
other than a Saturday, Sunday or legal holiday on which the commercial banks in
the City of New York, New York, are required or permitted by law to remain
closed (a “Business Day”), at any time and from time to time on or after 5:00
p.m., New York City time, August 27, 2013 to and including June 16, 2015. At
5:00 p.m., New York City time, on the Expiration Date, the portion of this
Warrant not exercised prior thereto shall be and become void and of no value.


(b)    The Holder may exercise this Warrant by—


(i) delivering the Form of Election to Purchase attached hereto appropriately
completed and duly executed, to the Company at its office at 902 Broadway, New
York, New York 10010, or at such other address as the Company may specify in
writing to the then registered Holder,


(ii) surrendering this Warrant to the Company, properly endorsed by the Holder
and


(iii) tendering payment for the number of the Warrant Shares that the Holder
intends to purchase in the form of cash, bank or certified check made payable to
the order of the Company, or by wire transfer of immediately available funds, of
an amount of consideration equal to the Exercise Price in effect on the Date of
Exercise multiplied by the number of Warrant Shares that the Holder intends to
purchase hereunder.


Upon proper exercise of this Warrant by the Holder, the Company shall promptly
issue or cause to be issued and cause to be delivered to or upon the written
order of the Holder and in such name or names as the Holder may designate, one
or more certificates representing, in the aggregate, the number of Warrant
Shares issuable upon such exercise, free of restrictive legends other than as
required by this Warrant or by law. Any person so designated by the Holder to
receive Warrant Shares shall be deemed to have become holder of record of such
Warrant Shares as of the Date of Exercise of this Warrant.


A “Date of Exercise” means the date on which the Company shall have received (i)
this Warrant (or any New Warrant, as applicable), with the Form of Election to
Purchase attached hereto (or attached to such New Warrant) appropriately
completed and duly executed, and (ii) payment of the Exercise Price for the
number of Warrant Shares so indicated by the holder hereof to be purchased.


(c)    This Warrant shall be exercisable, either in its entirety or, from time
to time, for a portion of the number of Warrant Shares. If this Warrant is
exercised for less than all of the Warrant Shares which may be purchased under
this Warrant, the Company shall issue or cause to be issued, at its expense, a
New Warrant evidencing the right to purchase the remaining number of Warrant
Shares for which no exercise has been evidenced by this Warrant.


(d)    The certificate or certificates for Warrant Shares issued upon exercise
of this Warrant shall be stamped or imprinted (unless registered under the
Securities Act) with a legend substantially in the following form:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933 (THE “ACT”) OR APPLICABLE STATE
SECURITIES LAWS, AND SUCH SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH SALE OR TRANSFER IS EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF THE ACT AND APPLICABLE STATE SECURITIES LAWS.


4.    Payment of Taxes. The Company shall pay all documentary stamp taxes
attributable to the issuance of Warrant Shares upon the exercise of this
Warrant; provided, however, that the Company shall not be required to pay any
tax which may be payable in respect of any transfer involved in the registration
or issue of any certificates for Warrant Shares or Warrants in a name other than
that of the registered Holder of the Warrant surrendered, and the Company shall
not be required to issue or cause to be issued or deliver or cause to be
delivered the certificates for Warrant Shares unless or until the person or
persons requesting the issuance thereof shall have paid to the Company the
amount of such tax or shall have established to the satisfaction of the Company
that such tax has been paid or is not required to be paid. The Holder shall be
responsible for all other tax liability that may arise as a result of holding or
transferring this Warrant or receiving Warrant Shares upon exercise hereof.


5.    Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company may in its discretion issue or cause to be issued in
exchange and substitution for and upon cancellation hereof, or in lieu of and in
substitution for this Warrant, a New Warrant, but only upon receipt of such
mutilated warrant or evidence reasonably satisfactory to the Company of such
loss, theft or destruction. Applicants for a New Warrant under such
circumstances shall also comply with such other reasonable regulations and
procedures, pay such reasonable charges and provide such indemnity as the
Company may prescribe.


6.    Reservation of Warrant Shares. The Company covenants that it shall at all
times reserve and keep available out of its authorized and unissued Common
Stock, solely for the purpose of enabling it to issue Warrant Shares upon
exercise of this Warrant as herein provided, the number of Warrant Shares which
are then issuable and deliverable upon the exercise of this entire Warrant, free
from preemptive rights or any other actual contingent purchase rights of persons
other than the Holders (taking into account the adjustments and restrictions of
Section 7). The Company covenants that all Warrant Shares that shall be so
issuable and deliverable shall, upon issuance and the payment of the applicable
Exercise Price in accordance with the terms hereof, be duly authorized, validly
issued and fully paid and nonassessable. The Company shall provide for and
maintain the listing of the Common Stock, including the Warrant Shares, upon any
securities exchange or interdealer quotation system, if any, which is the
principal exchange or system on which the Common Stock is then traded or listed.


7.    Certain Adjustments. The Exercise Price payable upon exercise of this
Warrant is subject to adjustment from time to time as set forth in this Section
7. Upon each such adjustment of the Exercise Price pursuant to Sections
7(a)-7(c), the Holder shall thereafter prior to the Expiration Date be entitled
to purchase, at the Exercise Price then in effect pursuant hereto, the number of
Warrant Shares obtained by multiplying the Exercise Price in effect immediately
prior to such adjustment by the number of Warrant Shares issuable upon exercise
of this Warrant immediately prior to such adjustment and dividing the product
thereof by the Exercise Price resulting from such adjustment.


(a)    Stock Splits and Combinations. If the Company, at any time while this
Warrant is outstanding, (i) subdivides outstanding shares of Common Stock into a
larger number of shares or (ii) combines outstanding shares of Common Stock into
a smaller number of shares, then in each such case the Exercise Price shall be
adjusted to equal the price obtained by multiplying the Exercise Price in effect
immediately prior to the effective date of such subdivision or combination by a
fraction, (1) the numerator of which shall be the number of shares of Common
Stock outstanding immediately before such event and (2) the denominator of which
shall be the number of shares of Common Stock outstanding immediately after such
event. Any adjustment pursuant to this Section 7(a) shall become effective
immediately after the effective date of such subdivision or combination.


(b)    Reclassification. In case of any reclassification or change of the shares
of Common Stock issuable upon exercise of this Warrant (other than a change in
par value, or as a result of a subdivision or combination covered by Section
7(a), but including any change in the shares into one or more classes or series
of shares), then the Holder shall have the right thereafter to exercise this
Warrant only for the shares of stock and other securities of the Company and
property receivable by holders of Common Stock following such reclassification
or change, and the Holder shall thereafter upon exercise of this Warrant be
entitled to receive such amount of securities or property attributable to the
number of Warrant Shares such Holder would have been entitled to receive had
such Holder exercised this Warrant immediately prior to such action. The terms
of any such reclassification or other change shall include such terms so as to
continue to give to the Holder the right to receive the securities or property
set forth in this Section 7(b) upon any exercise following any such
reclassification or other action.


(c)    Merger, Consolidation, Etc. If (A) any person (the “Acquirer”) directly
or indirectly acquires the Company in a transaction in which the Company is
merged with or into or consolidated with another person or (B) the Company sells
or conveys all or substantially all of its assets to another person (unless,
subsequent to such merger, consolidation or other transaction, the Company is
the surviving entity and the stockholders of the Company immediately prior to
the transaction constitute at least a majority of the stockholders of the
Company following the transaction, this Section 7(c) shall not apply with
respect to such merger, consolidation or other transaction) (such merger,
consolidation or other transaction referred to hereinafter as a “Change”), then,
upon exercise of this Warrant at any time after the consummation of the Change
but prior to the Expiration Date, in lieu of the Warrant Shares (or other
securities, cash, assets or other property) purchasable upon the exercise of
this Warrant prior to such Change, the Holder shall be entitled to receive such
Warrant Shares or other securities, cash, assets or any other property
whatsoever which such Holder would have been entitled to receive after the
occurrence of such Change had this Warrant been exercised immediately prior to
such Change. As a condition to the consummation of such Change, the Company
shall take all reasonable steps to cause the Acquirer to execute and deliver to
the Holder of this Warrant a written instrument in which the Acquirer assumes
all of the obligations under this Warrant and any adjustments to the Warrant as
assumed by the Acquirer that may occur subsequent to the effective date of such
Change shall be as nearly equivalent as may be practicable to the adjustments
provided for in Section 7 of this Warrant.


The Company shall give written notice of any Change to the Holder, in accordance
with Section 7(e), at least ten Business Days prior to the effective date of the
Change. The Company’s failure to give notice required by this Section 7(c) or
any defect therein shall not affect the validity of the Change covered by this
Section 7(c). However, if the Company fails to give notice, the responsibilities
of the Company with respect to this Section 7(c) shall be assumed by the
Acquirer and nothing in this paragraph shall prejudice the rights of the Holder
pursuant to this Warrant.


(d)    Issuance of Additional Shares of Common Stock. Except as provided in
Section 7(a) through 7(c), if the Company, at any time while this Warrant is
outstanding, shall issue additional shares of Common Stock in connection with a
public or private offering of Common Stock for the purpose of raising capital
(“Additional Shares of Common Stock”), at a price per share less than the
Exercise Price then in effect, then the Exercise Price upon such issuance shall
be adjusted to the price equal to the consideration per share paid for such
Additional Shares of Common Stock.


(e)    All calculations under this Section 7 shall be made to the nearest cent
or the nearest 1/100th of a share, as the case may be.


(f)    If:


(i)the approval of any stockholders of the Company shall be required in
connection with any reclassification or change of the shares of Common Stock
issuable upon exercise of this Warrant (other than a change in par value, or as
a result of a subdivision or combination, but including any change in the shares
into one or more classes or series of shares); or


(ii)the Company shall authorize the voluntary dissolution, liquidation or
winding up of the affairs of the Company,


then the Company shall cause to be mailed to each Holder at their last addresses
as they shall appear upon the Warrant Register, at least 10 calendar days prior
to the applicable record or effective date hereinafter specified, a notice
stating the date on which such reclassification or change, or dissolution,
liquidation or winding up is expected to become effective or close, and the date
as of which it is expected that holders of Common Stock of record shall be
entitled to exchange their shares of Common Stock for securities, cash or other
property deliverable upon such reclassification or change, dissolution,
liquidation or winding up; provided, however, that the failure to mail such
notice or any defect therein or in the mailing thereof shall not affect the
validity of the corporate action required to be specified in such notice.


(g)    Notice of Adjustments. The Company shall promptly, and in any event
within ten (10) Business Days, notify the Holder of this Warrant of any
adjustment in the Exercise Price or number of Warrant Shares issuable upon the
exercise of this Warrant pursuant to the provisions of this Section 7. Such
notice shall be in writing and shall set forth, in reasonable detail, the reason
for such adjustment and the calculation thereof. No defect in such notice, or in
the mailing thereof, shall affect any such adjustment or the rights of the
Holder hereunder.


8.    Fractional Shares. The Company shall not be required to issue or cause to
be issued fractional Warrant Shares on the exercise of this Warrant. The number
of full Warrant Shares which shall be issuable upon the exercise of this Warrant
shall be computed on the basis of the aggregate number of Warrant Shares
purchasable on exercise of this Warrant so presented. If any fraction of a
Warrant Share would, except for the provisions of this Section 8, be issuable on
the exercise of this Warrant, the Company shall, at its option, (i) pay an
amount in cash equal to the Market Price of one share of Common Stock on the
Date of Exercise of such Warrant multiplied by such fraction or (ii) round the
number of Warrant Shares issuable, up to the next whole number.


9.    Registration Rights. The Company shall file with the Securities and
Exchange Commission (the “SEC”) a registration statement on Form S-1 (the
“Registration Statement”) to register the Warrant Shares for resale within
thirty (30) days after the Company’s pending registration statement has been
declared effective by the SEC and to use commercially reasonable efforts
thereafter to have such Registration Statement declared effective by the SEC
within one hundred and twenty (120) days of the filing of the Registration
Statement with the SEC.
 
10.    Notices. Any and all notices or other communications or deliveries
hereunder shall be in writing and shall be deemed given and effective on the
earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile telephone number specified in this
Section 10 prior to 4:30 p.m. (New York City time) on a Business Day, (ii) the
next Business Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section 10 later than 4:30 p.m. (New York City time) on any
date and earlier than 11:59 p.m. (New York City time) on such date, (iii) the
Business Day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given. The addresses for such communications shall be:
(1) if to the Company, to Viggle Inc., at the address of its chief executive
offices, Attention: Chief Executive Officer or (ii) if to the Holder, to the
Holder at the address or facsimile number appearing on the Warrant Register or
such other address or facsimile number as the Holder may provide to the Company
in accordance with this Section 10.


11.    Miscellaneous.


(a)    This Warrant shall be binding on and inure to the benefit of the parties
hereto and their respective successors and assigns, except that the obligations
of the Company hereunder shall not be assigned except by operation of law. This
Warrant may be amended only in writing duly executed by the Company and the
Holder.


(b)    Subject to Section 11(a), nothing in this Warrant shall be construed to
give to any person or corporation other than the Company and the Holder any
legal or equitable right, remedy or cause under this Warrant; this Warrant shall
be for the sole and exclusive benefit of the Company and the Holder and its
successors and assigns.


(c)    This Warrant shall be governed by and construed and enforced in
accordance with the internal laws of the State of New York applicable to
contracts made and to be performed entirely in such State.


(d)    The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions or
interpretation of this Warrant.


(e)    This Warrant shall be deemed to be jointly drafted by the Company and the
Holder and shall not be construed against any person as the drafter hereof.


(f)    In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties shall attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.        


(g)    Nothing contained in this Warrant shall be construed as conferring upon
the Holder hereof the right to vote or to consent as stockholders in respect of
the meetings of stockholders or the election of members of the Board of
Directors of the Company or any other matter, or any rights whatsoever as
stockholders of the Company or as imposing any obligation on such holder to
purchase any securities or as imposing any liabilities on such Holder as a
stockholder of the Company, whether such obligation or liabilities are asserted
by the Company or by creditors of the Company.
[THIS SPACE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE TO FOLLOW]


IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer on the date first written above.




VIGGLE INC.






By:_________________________________
Name: Mitchell J. Nelson
Title: Executive Vice President




                        
FORM OF ELECTION TO PURCHASE
(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the Warrant)


To Viggle Inc.:


In accordance with the Warrant enclosed with this Form of Election to Purchase,
the undersigned hereby irrevocably elects to purchase _____________ shares of
Common Stock, $0.001 par value (“Common Stock”), of Viggle Inc. and encloses
herewith $________ in cash or certified or official bank check or checks or wire
transfer of immediately available funds, which sum represents the aggregate
Exercise Price (as defined in the Warrant) for the number of shares of Common
Stock to which this Form of Election to Purchase relates, together with any
applicable taxes payable by the undersigned pursuant to the Warrant.


The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of
PLEASE INSERT SOCIAL SECURITY OR
TAX IDENTIFICATION NUMBER


                                                    


                                                    
(Please print name and address)
                                                    
                                                    


If the number of shares of Common Stock issuable upon this exercise shall not be
all of the shares of Common Stock which the undersigned is entitled to purchase
in accordance with the enclosed Warrant, the undersigned requests that a New
Warrant (as defined in the Warrant) evidencing the right to purchase the shares
of Common Stock not issuable pursuant to the exercise evidenced hereby be issued
in the name of and delivered to:


                                                    
(Please print name and address)
                                                    
                                                    


Dated:            ,                                         
(Signature)
(Print)                        
(By:)                        
(Name:)                    
(Title:)                    


(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)


FORM OF ELECTION TO TRANSFER


[To be completed and executed only upon transfer of the Warrant]


FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________________________ the right represented by the within Warrant to
purchase ____________ shares of Common Stock of Viggle Inc. to which the within
Warrant relates, together with all title and interest therein, and hereby
irrevocably appoints ________________ attorney to transfer said right on the
books of Viggle Inc. with full power of substitution in the premises.


Dated:


_______________, ____ 20__


_______________________________________________
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)




_______________________________________________
Address of Transferee


_______________________________________________


_______________________________________________






In the presence of:




__________________________________



KL2 2744788.5